DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 04/28/2022 in response to a requirement for Restriction/Election dated 02/28/2022.
Claims 1-25 are pending.

Examiner Comment Regarding Transfer of Application Examination 
It is noted that the instant Application has been transferred from Examiner Madhurya Ratnakar to Examiner Emilio Saavedra after the Action dated 02/28/2022. 

Election/Restrictions
Applicant’s election without traverse of claims 1-25 associated with “Invention I” in the reply filed on 02/28/2022 is acknowledged.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 06/24/2019.

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a digital twin comparer to determine…” “a fingerprint manager to generate…” ” a node interfacer to determine…”  “an excursion statistics calculator to invoke a corrective action…” in claim 1.
The instant application’s pre-gran patent publication paragraphs 23-26, 31-32,43, and P67-70 are seen to provide the procedural and hardware structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-16 and 18-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Publication No. 2020/0226742 to Sawlani et al., (hereinafter Sawlani)

Regarding claim 1, Sawlani discloses an apparatus to identify an excursion effect in a process control system (Variations from acceptable (i.e. excursion) are identified, see P53), the apparatus comprising: 
a digital twin comparer to determine when a product fails to satisfy a tolerance metric of a digital twin (A digital twin used for comparison to determine whether a product, such as a substrate, is within an acceptable variation or not (i.e. within a tolerance), see P53); 
a fingerprint manager to generate a fingerprint corresponding to a sensor pattern (Data is generated based sensor data that provides a signature of process results (i.e. fingerprint), see Fig. 1, P58, P39, P9, P71, 73, P65, Fig. 5, 7); 
a node interfacer to determine a number of workstations of the process control system that exhibit the fingerprint (Data from at least one tool (i.e. workstation) is obtained and from which certain sensor signatures are obtained, meaning there is a node interface and that provides an exhibition of a variance on a tool and thus at least one count of a tool exhibiting the signature, see P69, P39, P80, P89,P9, P36-P37, P51, P58, 73); 
and 
an excursion statistics calculator to invoke a corrective action for respective ones of the number of workstations, the corrective action based on a threshold count of the number of workstations that exhibit the fingerprint (Statistical methods are used to determine unacceptable variations (i.e. excursions), a  source of variation, and a corrective action that includes adjustments to a tool (i.e. workstation) with the implication that adjusting a tool based on sensor signature is at least one threshold count of a number (e.g. one) workstation that exhibits a fingerprint, see  P68, P108, p51-56, P64, P110, P8, 93).

Regarding claim 2, Sawlani discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 

Sawlani further teaches further including a sensor characteristics engine to identify the sensor pattern based on sensor types corresponding to sensor value occurrences preceding a first time, the first time indicative of when the product fails to satisfy the tolerance metric of the digital twin (Data that is indicative of metrology types (i.e. sensor types) used at a time stage and for indicating an unacceptable variation of a product, see P59, P78, 43,).

Regarding claim 3, Sawlani discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sawlani further teaches further including a temporal characteristics analyzer to identify the sensor pattern based on temporal occurrences of sensor values preceding the first time (Time based spectral occurrences are identified, see P43, P59, p78).


Regarding claim 4, Sawlani discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sawlani further teaches further including: a sensor characteristics engine to identify a sensor type pattern corresponding to sensor value occurrences preceding a first time, the first time associated with a failure to satisfy the tolerance metric  (Prior data that is indicative of metrology types (i.e. sensor types) used at a time stage and for indicating an unacceptable variation of a product, see P51, P76, P81,  P59, P78, 43, p10, 76); and a temporal characteristics engine to identify a temporal pattern of the sensor value occurrences preceding the first time (Prior time based spectral occurrences are identified, see P51, P81, P76, P43, P59, p78, p3, p69).


Regarding claim 5, Sawlani discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sawlani further teaches further including a classification manager to classify the fingerprint against a knowledgebase of known process excursion fingerprints (Classification and data store knowledge used in comparison, see P79-80, P71, P111, p51-53, 88).



Regarding claim 6, Sawlani discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sawlani further teaches  wherein the classification manager is to invoke a preventative maintenance procedure as the corrective action in response to a match of the fingerprint in the knowledgebase (Comparison based on classification leads to corrective action, including preventative maintenance, see P110-111, p51-56, P79-80, P71, 88).


Regarding claim 7, Sawlani discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sawlani further teaches wherein the classification manager is to prevent operational disparity of the process control system by transmitting the classified fingerprint to the number of workstations of the process control system within a threshold amount of time (Defects in a process operation are prevented when classification data is used to determine an issue and when preventative maintenance or adjustments are made within a threshold amount of time before unacceptable defects occur, see P81, 110, P50-57).



Regarding claim 9, Sawlani discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sawali further teaches wherein the fingerprint manager is to add the fingerprint to a fingerprint excursion database when no match of the fingerprint in a knowledge database occurs (Knowledge embodied in a digital twin is refined, meaning new classifications are added, see P54).


Claim 10 is rejected on the same grounds as claim 1.
Claim 11 is rejected on the same grounds as claim 2.
Claim 12 is rejected on the same grounds as claim 3.
Claim 13 is rejected on the same grounds as claim 4.
 Claim 14 is rejected on the same grounds as claim 5.
Claim 15 is rejected on the same grounds as claim 6.
Claim 16 is rejected on the same grounds as claim 7.
Claim 18 is rejected on the same grounds as claim 9.
Claim 19 is rejected on the same grounds as claim 1.
Claim 20 is rejected on the same grounds as claim 2.
Claim 21 is rejected on the same grounds as claim 3.
Claim 22 is rejected on the same grounds as claim 4.
 Claim 23 is rejected on the same grounds as claim 5.
Claim 24 is rejected on the same grounds as claim 6.
Claim 25 is rejected on the same grounds as claim 7

Allowable Subject Matter
Claims 8 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

While Sawlani discloses excursion identification employing digital twins and sensor data that is classified in consideration of tools of the system and adjustments that include preventative maintenance, and while Grieves (cited in relevant prior art below) teaches employing digital twins to compare digital twin results to actual results and changing parameters of operations of cells further down a line when out of tolerance is determined, none of these references taken either alone or in combination with the prior art of record disclose an apparatus, product or method, including:

(claim 8 in combination with intervening claim 7 and independent claim 1) “…to identify a threshold count of transmission confirmations within the threshold amount of time, the threshold count associated with a number of workstations associated with the process control system.”

(claim 17 in combination with intervening claim 16 and independent claim 10) “…to identify a threshold count of transmission confirmations within the threshold amount of time, the threshold count associated with a number of workstations associated with the process control system.”

in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Grieves, “Digital Twin: Manufacturing Excellence through Virtual Factory Replication” A Whitepaper by Dr. Michael Grieves, March 2015, 9 pages teaches a digital twin used to compare actual data in manufacturing to a digital twin and making changes in cells down a line when a tolerance is not acceptable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117